EXHIBIT 99.2 CRYPTOLOGIC LIMITED MANAGEMENT’S DISCUSSION AND ANALYSIS INTRODUCTION The following report contains management’s discussion and analysis (“MD&A”) of CryptoLogic Limited’s consolidated results of operations and financial condition for the three months ended March 31, 2011 and should be read in conjunction with the unaudited consolidated interim financial statements and accompanying notes for the three months ended March 31, 2011 and the audited consolidated financial statements and accompanying notes and MD&A for the year ended December 31, 2010, which are available on SEDAR at www.sedar.com or EDGAR at www.sec.gov.All currency amounts are in U.S. dollars, unless otherwise indicated.This MD&A is dated May 10, 2011. CryptoLogic Limited and our subsidiaries are referred to collectively as “CryptoLogic”, “the Company”, “we”, “us”, and “our” throughout this MD&A, unless otherwise specified. Certain of the statements contained in this MD&A may contain forward-looking statements and forward-looking information within the meaning of applicable law, including the Securities Act (Ontario).Statements regarding the Company’s objectives, goals, strategies, beliefs, intentions, plans, estimates and outlook, future operations, future financial position, future revenues and projected costs are forward-looking statements or contain forward-looking information.Words such as “anticipates”, “believes”, “budgets”, “could”, “estimates”, “expects”, “forecasts”, “intends”, “may”, “might”, “plans”, “projects”, “schedule”, “should”, “will”, “would” and similar expressions are used to identify forward-looking statements or information. Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties.Should one or more of these risks materialize, or should assumptions underlying the forward-looking statements or information prove incorrect, actual results may vary significantly from what management currently foresees.Accordingly, investors should exercise caution when considering any forward-looking statements or information herein and undue reliance should not be placed on such statements or information.Certain material factors or assumptions are applied in making forward-looking statements, including, but not limited to, factors and assumptions regarding government regulation, Internet viability and system infrastructure and reliability, market demand, internet security, reliance on internet service providers, competition, dependence on top licensees, chargebacks, risks inherent in doing business internationally, foreign exchange fluctuations, litigation, the Company’s ability to protect its proprietary technology, reliance on key employees, management’s ability to develop and manage growth, ability to integrate acquired businesses, stock volatility and liquidity. Investors are cautioned that the foregoing list of important factors that may affect future results is not exhaustive.When relying on forward-looking statements or information to make decisions with respect to the Company, investors should carefully consider the foregoing factors and other uncertainties and potential events.The Company undertakes no obligation to update or revise any forward-looking statement or information, except as required by applicable law. Additional information regarding the Company, including the Company’s annual information form and/or Form 20-F for the year ended December 31, 2010 are available at www.sedar.com or www.sec.gov.Some figures and percentages may not total exactly due to rounding. 1 BUSINESS OVERVIEW CryptoLogic is a publicly traded online gaming software developer and supplier servicing the Internet gaming market.CryptoLogic, through its wholly-owned subsidiaries, provides software licensing, e-cash management and customer support services for our Internet gaming software to an internationally-recognized client base (“licensees” or “customers”) around the world, who operate under government authority where their Internet businesses are licensed. OVERVIEW OF RESULTS – FIRST QUARTER 2011 As of January 1, 2011, the Company adopted International Reporting Standards (“IFRS”) and the following disclosures and associated condensed consolidated financial statements are presented in accordance with International Accounting Standard 34, Interim Financial Reporting.The comparative periods for the year ended December 31, 2010 have been restated in accordance with IFRS.Comparative periods prior to January 1, 2010 (the Company’s date of transition) are presented in accordance with Canadian GAAP.The following table presents selected financial data for each of the eight most recent financial quarters of the Company on a consolidated basis: IFRS IFRS IFRS IFRS IFRS Canadian GAAP Canadian GAAP Canadian GAAP 2011 Q1 2010 Q4 Q3 Q2 Q1 2009 Q4 Q3 Q2 (In thousands of US dollars, except per share data) Hosted Casino $ Branded Games Poker Other 59 ) Revenue before amortization Amortization of royalties ) Amortization of games ) Revenue $ Expenses Operating General and administrative Reorganization – 27 29 Impairment of capital assets – ) – Impairment of long-term investments – Impairment of goodwill and intangible assets – Depreciation and amortization Results from operating activities ) Net finance income/(costs) 29 ) ) 98 21 ) Other income – Loss before income taxes ) Income tax expense/(credit) 15 ) Loss and total comprehensive loss for the period $ )
